DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) dated 06/21/2022 and 06/23/2022, are comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 06/21/2022 are acknowledged.  
However, applicants’ arguments for the previous 103 rejection are found not persuasive.  Accordingly, the previous rejection is maintained or modified to address claim amendments. Please see the examiners response to applicants below.     
Response to Arguments
Applicant’s arguments filed on 06/21/2022 have been fully considered but they are not persuasive, see the reasons below.   
Applicants argue that, based on the shown data, wherein absence of phenol improves the chemical stability of semaglutide, and increase in stability of semaglutide as a result of the absence of phenol would not have been foreseeable to one skilled in the relevant art.  
The shown data in Example 2 is for liraglutide, whereas shown data in Example 3 is for semaglutide. The rejection was not based on liraglutide. In other words, the rejection did not say that semaglutide was obvious over the liraglutide. 
Also, it appears that chemical/physical stability is not that significantly differed, other than with 5.5 mg/ml of phenol. Some data points show no difference for without phenol. So, a skilled person in the art would be motivated to avoid adding phenol, since it is toxic in nature. 
The claims simply require recited amounts of semaglutide in at least 60% w/w water at the pH 7-7.8, and other components, such as buffer or isotonic agent are optional. 
The cited Lau et al teach that the phenol or preservative is not required. [See 0144-0149]. However, the difference is that Lau et al silent on exemplifying the composition without phenol.  But, the prior art provided enough guidance for the compositions of semaglutide, including compositions without addition of phenol or preservatives. 
Applicants need to explain how the claimed composition is different from that of the composition of Lau et al. 
In fact, the purified product in the prior art can read applicants composition, because it does not have phenol. 
Since the claimed limitations are met, applicants shown data is expected to present in the compositions of prior art.
Claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2009/0156478 A1).     
For claims 1 and 10:
Lau et al teach a pharmaceutical composition of GLP-1 analog, wherein the GLP-1 analog is represented by a GLP-1 analog having a modification of at least one non-proteogenic amino acid residue in positions 7 and/or 8 relative to the sequence GLP-1(7-37) (SEQ ID No 1), which is acylated with a moiety to the lysine residue in position 26, and where said moiety comprises at least two acidic groups, wherein one acidic group is attached terminally; wherein the GLP-1 analog is characterized in acylating said GLP-1 analog with a moiety B-U’; wherein the composition is suited for parental administration.  Applicant’s recited semaglutide falls within the scope of claim 1 of Lau et al. [See 0010-0012; claims 1, 3, 6, 7, 31 and 32; and see the definitions of B-U’ in the paragraphs 0050-0143].
Lau et al teach that the formulation may further comprise a buffer system, preservative(s), tonicity agent(s), chelating agent(s), stabilizers and surfactants and in one embodiment of the invention the pharmaceutical formulation is an aqueous formulation, i.e. formulation comprising water. The term "aqueous formulation" is defined as a formulation comprising at least 50% w/w water. [See 0143]. 
Lau et al further teach that the said formulation has a pH from 3.0 to 9.0. [See 0144].
With regard to no phenol in the composition, Lau et al described several embodiments in their disclosure, and in some embodiments the phenol or preservative is not required. [See 0144-0149]. 
The difference between Lau et al and instant claim is that Lau et al silent on exemplifying the composition with applicants recited limitations in the claim 1. 
Lau et al provided enough guidance, such as semaglutide and specific conditions for the pharmaceutical composition, and clearly mentioned that phenol was optional. 
With regard to the recited properties, since the claimed limitations are met, applicants recited properties are expected to present in the compositions of prior art.
So, therefore, a skilled person in the art would be motivated to avoid phenol, because skilled person know the fact that water does not have any side effects compared to phenol, and would easily make applicants liquid pharmaceutical composition, absent evidence to the contrary. 
For claim 2:
Lau et al further teach that the compound, which is GLP-1 analog, in the composition is present in a concentration from 0.1 mg/ml to 25 mg/ml [see 0144].
For claim 3:
Lau et al described several embodiments in their disclosure, and in some embodiments the preservatives are not required. [See 0144-0149]. 
For claim 5:
Lau et al further teach that their composition is administered subcutaneous [see 0175, 0351]. 
For claims 6 and 7:
In the product claims, the nonfunctional printed matter does not distinguish the claimed product from otherwise identical prior art product. See MPEP 2112.01 III. In this case, the instructions, the injection device etc., does not change the property of the product. It is obvious in keep all the components in the composition in the kit form, with instructions to mix, absent evidence to contrary. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed composition with a reasonable expectation of success. The motivation can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658